Citation Nr: 1218208	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  11-03 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel

INTRODUCTION

The Veteran served on active duty from June 1976 to November 1984. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the above claim.  In April 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.   
 
The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

In August 2011, the Board remanded the Veteran's claim.  In the introduction of that decision, the Board noted that a number of issues including entitlement to service connection for residuals of a stroke, to include hypertension, loss of use of the Veteran's left hand, loss of use of his left leg, and peripheral neuropathy; and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board referred them for appropriate action.  However, it is unclear from a review of the claims file whether any action has been taken on these claims and they are therefore referred once again.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for hearing loss in the left ear  is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a January 2002 rating decision, the RO denied the Veteran's claim of entitlement to service connection for left ear hearing loss; the Veteran did not appeal this decision and did not submit any additional evidence within a year of the denial.

2.  Evidence added to the record since the RO's January 2002 rating decision was not previously of record; is not cumulative and redundant of other evidence previously considered; and, when viewed by itself or in the context of the entire record, relates to a fact not previously established that is necessary to substantiate the claim of entitlement to service connection for left ear hearing loss.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision that denied the Veteran's claim of entitlement to service connection for left ear hearing loss is final.  38 U.S.C.A. §§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

2.  New and material evidence has been received, and the Veteran's claim for service connection for left ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's claim of entitlement to service connection for hearing loss in the left ear was denied by a January 2002 rating decision which is now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the initial question before the Board is whether new and material evidence has been presented to reopen the claim.

At the time the Veteran's claim was denied in January 2002, the evidence of record included service treatment records which showed that the Veteran had hearing loss in his left ear at enlistment; as well as a number of hearing tests and left ear complaints during service.  

The January 2002 rating decision denied the Veteran's claim on the basis that the Veteran had hearing loss upon entrance into service, according to his service treatment records, and that his audiogram at discharge showed improved hearing acuity in the Veteran's left ear from what was shown at entry.

Since the denial, additional VA treatment records have been obtained from as early as 1989 which show hearing loss in the Veteran's left ear.  The Veteran also testified at a hearing before the Board where he described the noise exposure he experienced while serving in the Marine Corps, as well as the problems he had with his hearing in service and how he perceived his hearing worsening while in service.

As stated above, in order to reopen a claim, evidence received must be both new and material.  Here, the treatment records and hearing testimony was not of record at the time of the prior denial and it is therefore considered to be new.  

The Court of Appeals for Veterans Claims (Court) has also held that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118  (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decisionmakers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

Here, the Veteran's testimony at his hearing and the additional records that were submitted provide greater understanding of the Veteran's military noise exposure and of his hearing related complaints in service.  The Veteran's testimony is presumed to be credible for the limited purpose of determining whether to reopen a claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Moreover, the added information as discussed in the remand section triggers VA's duty to assist.  As such, the new evidence is considered to be material.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).
 

ORDER

New and material evidence has been received, the Veteran's claim for service connection for bilateral hearing loss is reopened.



REMAND

The Veteran believes that the hearing loss in his left ear was either caused or aggravated by military noise exposure during his time in the Marine Corps.  Audiometric testing was conducted on a number of occasions prior to, during, and after the Veteran's time in service from June 1976 to November 1984, which as shown below fluctuated a great deal.  The Veteran also complained of ear pain and problems on several occasions while in service.

Shortly prior to enlistment, in October 1975, audiometric testing showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
45
50
40
35
45
 
The Veteran was given an H2 profile.

In August 1978, the Veteran's left hear was painful and the medical officer stated that the TM looked abnormal.

In July 1979, audiometric testing showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
10
10
15

In December 1981, the Veteran presented for treatment, complaining of progressive hearing loss in his left ear.  The medical professional assessed him with moderate conductive loss, and questioned whether fluid was present.

In February 1982, the Veteran again complained of left ear pain and he was assessed with serous otitis bilaterally.

Another audiometric test was provided in October 1982 which showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
35
30
35
40
50

In May 1983, the Veteran presented for treatment of left ear irritation.  He was assessed with hemotympania.  

In October 1983, audiometric testing showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
15
5
45

In November 1984, audiometric testing showed the following:
 



HERTZ



500
1000
2000
3000
4000
LEFT
20
15
15
10
35

Following service, audiometric testing in January 1989 and March 1989 showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT (January)
30
30
20
15
30
LEFT
(March)
50
30
30
35
45

In September 2010, audiometric testing showed the following:




HERTZ



500
1000
2000
3000
4000
LEFT
50
50
65
65
65

At his hearing in April 2011, the Veteran reported that while in service, he began having fluid building up in his ears.

The Veteran was afforded VA examinations in connection with his claim of entitlement to service connection for left ear hearing loss in both September 2001 and September 2010.  However, the VA examiners have not addressed whether the Veteran's noise exposure and middle ear complaints during service aggravated his left ear hearing loss as the Veteran contends it did.

The Veteran has also claimed that, even absent an acute event or injury during service, his service resulted in his current left ear hearing loss; asserting that he has experienced continuous diminished hearing acuity in his left ear following active service.

Having reviewed the evidence of record, the Board concludes that it is unclear whether the Veteran's left ear hearing loss is related causally or etiologically to his active service.  As such, a medical opinion of record is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA hearing examination.  The Veteran's claims file should be provided to the examiner, who is asked to provide a complete rationale for any opinion expressed.
 
The examiner should address the following questions:

a)  Did the Veteran have a hearing loss disability in his left ear at entry into service in 1976?  If yes, is it at least as likely as not (50 percent or greater) that his pre-existing hearing loss was aggravated by his military noise exposure (meaning that the underlying hearing loss disability was made permanently worse, and that such worsening was beyond the natural progression of the disease/disability).  In addressing this question, the examiner should address the Veteran's complaints of left ear pain and otitis in service.

b)  If the examiner concludes that a hearing loss disability was not present in the Veteran's left ear at time of enlistment, the examiner should opine as to whether it is at least as likely as not (50 percent or greater) that a hearing loss disability in the Veteran's left ear was caused by his military service, to include any noise exposure therein.

c)  Did the Veteran develop a chronic left ear disability independent of any diminished hearing acuity while in service?

The examiner should also provide an explanation, if possible, for the large fluctuations in hearing acuity that were shown on the Veteran's audiometric testing both during service and after.

2.  Following completion of the above, the RO should readjudicate the Veteran's claim.  Consideration must be given to all additional evidence received since issuance of the most recent statement of the case.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Matthew W. Blackwelder
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


